HAWKINS, J.
Conviction is for bigamy, carrying a penalty of two years in the penitentiary.
Our Assistant Attorney General has filed a motion to dismiss the appeal for two reasons: First, because the caption fails to show the date of adjournment of the trial term of court. The necessity for such information is apparent from Mandosa v. State, 88 Tex. Cr. R. 84, 225 S. W. 169; Davis v. State, 88 Tex. Cr. R. 183, 225 S. W. 532; Williams v. State (Tex. Cr. App.) 237 S. W. 920.
The second ground for the motion is that the transcript was delivered to appellant’s attorney, and not transmitted through the mails by the district clerk to the clerk of this court, as is required by the law. Article 931, C. C. P., reads:
“As soon as a transcript is prepared, the clerk i,hall forward the same by mail or other safe conveyance, charges paid, inclosed in an envelope, securely sealed, directed to the. clerk of the Court of Criminal Appeals.”
The following cases construing the article just quoted appear to support the state’s second ground for requesting a dismissal of the appeal: Lockwood v. State, 1 Tex. App. 749; Pilot v. State, 38 Tex. Cr. R. 515, 43 S. W. 112, 1024; Dyer v. State, 44 Tex. Cr. R. 78, 68 S. W. 685.
The appeal is dismissed.